Case 1:19-mj-03166-LFL Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 2



                             UN ITED STA TE S D ISTR IC T C O U R T
                             SO U TH ER N DISTR IC T O F FLO R IDA

                                No. ( .M v. 4f jx-j.z gk's


 UNITED STA TE S O F A M ER ICA

 VS.

 R IEG EL NICK IUS AL BERT,

         D efendant.
                                             /

                                    CR IM G A L COVER SH EET

       D id this m atter originate from a m atter pending in the Central Region of the U nited States
       Attorney'sOfticepriortoAugust9,2013(Mag.JudgeAliciaValle)?                    Yes x No
       D id this m atter originate from a m atter pending in the N orthern Region of the U nited States
       Attorney'sOfficepriortoAugust8,2014 (Mag.JudgeShaniekM aynard)?                Yes x No
                                                 Respectfully subm itted,

                                                 AR IA N A FA JA RD O O RSH AN
                                                 UN ITED STA TES A TTO RN EY


                                                             V              -
                                                 ELl S.RU BIN
                                                 A SSISTAN T UN ITED STA TES A TTORN EY
                                                 CourtID N o.A 5502535
                                                 99 N E 4th Street
                                                 M iam i,Florida 33132-2111
                                                 Tel(305)961-9247
                                                 Fax(305)530-7976
                                                 Eli.lkubin@ usdoi.gov
      Case
AO 91(Re     1:19-mj-03166-LFL
        v.5/85)                       Document
               CriminalComplaintAUSA RUBI
                                        N      1 Entered on FLSD Docket 07/24/2019 Page 2 of 2


                                   U nited States D istrict C ourt
                  SOUTHERN                  DISTRICT O F                  FLORIDA
         UNITED STATES OF AMERICA

                           V.                                        C RIM INA L CO M PLAINT
          RIEGEL NICKIUS ALBERT,

                                                      CASENUMBER: (4.
                                                                    yd'-pJ($9-Lwt/tx
                                                                                   t
1,the undersigned com plainant,being duly sworn,state the follow ing is true and correctto the bestofm y
know ledge and belief.O n oraboutJuly 22,2019,atM iam iInternationalAirport,in M iam i-Dade County,in the
Southern District of Florida,and elsew here,the defendant,RIEGEL NICKIUS ALBERT,did know ingly and
intentionally im portinto the United States,from a place outside thereof,a Schedule 11controlled substance,
that is,500 gram s orm ore of a m ixture and substance containing cocaine,in violation of Title 21,United
States Code,Sections 952(a)and 960(b)(2);and did knowingly and intentionally possess with the intentto
distribute a Schedule 11 controlled substance, that is, 500 gram s or m ore of a m ixture and substance
containing cocaine,inviolationofTitle 21,United States Code,Sections 841(a)(1)and 841(b)(1)(B).
Ifurtherstate thatIam a SpecialAgentand thatthis com plaintis based on the follow ing facts:

On oraboutJuly 22,2019,the defendant,RIEGEL NICKIUS ALBERT,arrived at M iam iInternationalAirport
aboard Am erican Airlines Flight #1550 from Saint Lucia,W est lndies.After being adm itted into the United
States by U.S.Custom s and Border Protection,the defendant presented him self and his Iuggage to U.S.
Customs and BorderProtection forexam ination.During a secondary exam ination,U.S.Custom s and Border
Protection Officers discovered six (6) packages of a white powdery substance concealed inside the
defendant's two (2)suitcases.W ithin each suitcase,two (2)packages were concealed inside the wheel-base
ofthe suitcase and one (1)package was concealed inside the handle.A field testofthe white jowdery
substance proved positive for the presence of cocaine.The total estim ated w eight of the cocalne w as
approxim ately .775 kilogram s.




                                                        IVAN AMACH0 ,SPECI L AGENT
                                                        HOMELAND SECURITY INVESTIGATIONS
                                                        U.s.IMM IGRATIO N AND CUSTOMS ENFORCEM ENT



Sworn to before me,and subscribed in my presence,



JULY 23.2019                               at           Miam i.Florida
Date                                                    city and state



LAUREN F.LOUIS
UNITED STATES MAGISTRATE JUDGE
Nam eand Title ofJudicialOfficer                         Signature o Ju ' a Officer
